 

Exhibit 10.1

 

CURAGEN CORPORATION

AMENDED AND RESTATED

(Effective May 12, 1997)

1993 STOCK OPTION AND INCENTIVE AWARD PLAN

 

The 1993 Stock Option and Incentive Award Plan (the “Plan”) of CURAGEN
CORPORATION, a Delaware corporation (the “Corporation”), enables the Corporation
to design a flexible compensation package in order to attract and retain those
officers and other key employees and other individuals who will most effectively
advance the interests of the Corporation and its shareholders. It is intended
that the Corporation will grant both incentive and nonqualified stock options
under the Plan (collectively, “Options”).

 

I. GENERAL

 

1. Stock Subject to the Plan.

 

The stock subject to the Plan shall be share of the Corporation’s authorized but
unissued or reacquired common stock, par value $.01 per share (the “Common
Stock”). The aggregate number of shares for which Options and awards may be
granted pursuant to the Plan shall not exceed 1,500,000 shares of Common Stock.
If an Option shall expire or terminate for any reason without having been
exercised in full, including shares for which an Option was surrendered pursuant
to Article II or III, the shares subject to the unexercised or terminated Option
shall not be considered to have been subject to an Option for purposes of the
limitation on the aggregate number of shares subject to the Plan.

 

2. Administration.

 

The Plan shall be administered by the Board of Directors of the Corporation or
any committee thereof appointed by the Board of Directors (the “Administrator”).
Subject to the provisions of the Plan set forth herein, the Administrator is
authorized to determine the officers and other key employees of the Corporation
and other individuals to whom Options shall be granted; the number of shares to
be covered by each Option; the terms and conditions of each Option (including
restrictions on the sale or other transfer of shares issued pursuant to the
exercise of an Option); and to establish rules and regulations pertaining to
participation and administration of the Plan.

 

3. Eligibility and Participation.

 

Key employees of the Corporation, or any of its subsidiaries (“Subsidiaries”),
as such term is defined in Section 424(f) of the Internal Revenue Code of 1986,
as amended (the “Code”), including employees who are officers or directors of
the Corporation or its Subsidiaries

 



--------------------------------------------------------------------------------

and, with respect to non-qualified Options, directors of the Corporation or its
Subsidiaries who are not employees or other individuals affiliated with the
Corporation who are not employees (such as Members of the Corporation’s
Scientific Advisory Board), shall be eligible to be granted Options under this
Plan. An individual who has been granted Options (an “Optionee”) may be granted
additional Options. Notwithstanding the foregoing, no member of any committee
administering the Plan may be granted Options under this Plan.

 

4. Granting of Options.

 

Options granted under the Plan may be of two types: a non-qualified stock option
(“NQO”), or an incentive stock option (“ISO” and, together with NQO’s,
“Options”). The Administrator shall have the authority to grant NQOs, or to
grant ISOs, or to grant both types of Options to any eligible person, provided,
however, that only officers and individuals employed by the Corporation or its
Subsidiaries may receive 1505. Directors who are not employees of the
Corporation or its Subsidiaries or other individuals who are affiliated with the
Corporation but who are. not employees may receive only NQOs. To the extent that
any Option is not designated as an ISO, it shall constitute a separate NQO.

 

It is intended that the ISOs granted hereunder shall constitute incentive stock
options within the meaning of Section 422 of the Code and shall be subject to
the federal income tax treatment described in Section 421 of the Code. Anything
in the Plan to the contrary notwithstanding, no provision of the Plan relating
to ISOs shall be interpreted, amended or altered so as to disqualify the Plan
under Section 422 of the Code.

 

II. INCENTIVE STOCK OPTIONS

 

1. Granting of Incentive Stock Options.

 

Each ISO granted under the Plan shall be evidenced by a written option agreement
(together with written agreements representing NQO’s, the “Option Agreements”)
containing provisions that are not inconsistent with the Plan, including the
following:

 

(a) Each ISO shall state the number of shares of Common Stock to which the ISO
pertains and the purchase price of each share of Common Stock subject thereto,
which will be based on the fair market value of the shares of Common Stock as of
the date granted, as determined pursuant to the guidelines contained in Section
422(c)(1) and (7) of the Code (the “Fair Market Value”).

 

(b) The purchase price of each share of Common Stock subject to an ISO under
this Plan shall be stated in the Option Agreement and, except as otherwise
provided in the second sentence of this subsection, shall be not less than: (i)
the Fair Market Value of such share of Common Stock on the date the ISO is
granted; or (ii) the par value of the Common Stock, whichever is greater. With
respect to employees who, at the time of the granting of the ISO, own, or are

 

2



--------------------------------------------------------------------------------

deemed to own by virtue of the attribution rules of Code Section 424(d), more
than 10% of the total combined voting power of all classes of stock of (i) the
Corporation, or (ii) its Subsidiaries, the purchase price of each share subject
to an ISO under this Plan shall be at least 110% of the Fair Market Value of
such share on the date the ISO is granted.

 

(c) The purchase price shall be paid in cash or by certified check or, if the
Optionee’s Representative exercises the ISO as a result of the death or
Disability, as defined in Article V, Section 3(d), of the Optionee, the purchase
price may be paid, at the discretion of the Administrator: (i) by the Optionee’s
Representative tendering a promissory note for the full purchase price, which
promissory note shall provide for interest on the unpaid balance, calculated
monthly, equal to the prime or base rate (or its equivalent) of Shawmut Bank
Connecticut N.A. on the date of the note (and thereafter fixed for the term of
the loan), and shall provide for equal monthly payments, consisting of a portion
of the principal balance and accrued interest, for a period of 24 consecutive
months commencing on the first day of the month following the exercise of the
Option; (ii) by tendering to the Corporation shares of Common Stock owned by the
Optionee; or (iii) partly by cash, certified check or promissory note and partly
by tendering to the Corporation shares of Common Stock in accordance with (ii)
above. Shares surrendered in accordance with subsection (c) (ii) or (c) (iii)
shall be valued at the Per Share Value at the date of exercise. Surrender of
such shares shall be evidenced by the delivery of certificate(s) representing
such shares in such manner, and endorsed in such form, or accompanied by stock
powers endorsed in such form, as the Administrator may determine. As used in
this Plan, the term “Optionee’s Representative” shall mean: (i) in the event of
the Disability of the Optionee, the Optionee or the Optionee’s duly appointed
legal guardian or legal representative; and (ii) in the event of the death of
the Optionee, the personal representative of the Optionee’s estate, or any
person who acquired the right to exercise an Option by bequest or inheritance.

 

(d) No ISO shall be exercisable more than ten (10) years from the date that the
ISO is granted, except that if an Optionee owns or is deemed to own (by virtue
of the attribution rules of Section 424(d) of the Code) more than 10% of the
combined voting power of all classes of stock of the Corporation or its
Subsidiaries, such ISO shall not be exercisable more than five (5) years from
the date that the ISO is granted.

 

(e) No ISO shall be assignable or transferable by an Optionee except by will or
the laws of descent and distribution. An ISO may be exercised only by the
Optionee during the Optionee’s life, except in the case of the Disability of the
Optionee, in which case the Optionee’s Representative may exercise the ISO.

 

(f) (1) Each ISO by its terms shall require the Optionee to remain in the
continuous employ of the Corporation or its Subsidiaries for at least a one-year
period from the date of grant of the ISO before the ISO shall be exercisable,
except if the Optionee’s employment with the Corporation or its Subsidiaries
terminates as a result of death or Disability, in which case the provisions of
subsection (g) of this Section shall control.

 

(2) Subsequent to the expiration of the one-year waiting period referred to in
subsection (f) (1), an ISO shall be exercisable by the Optionee only if at the
time of exercise,

 

3



--------------------------------------------------------------------------------

such Optionee is an employee of the Corporation or its Subsidiaries, except
that, upon termination of employment with the Corporation or its Subsidiaries
(after one year of continuous employment), the Optionee may exercise an ISO, to
the extent that the Optionee was entitled to do so at the termination of his
employment, at any time within three months after the termination of employment
if such termination (i) resulted from a cause other than death or Disability,
and (ii) was without cause, as defined in Article V, Section 3(b); provided,
however, that if the Administrator determines, subsequent to an Optionee’s
termination of service but prior to the exercise of an Option, that either prior
or subsequent to the Optionee’s termination the Optionee engaged in conduct
which would constitute “cause”, then the right to exercise any Option is
forfeited.

 

(3) If the Optionee dies within three months after termination of employment
with the Corporation or its Subsidiaries (other than from a termination for
cause or resulting from a Disability), then the Optionee’s Representative may
exercise, to the extent that the Optionee was entitled to do so on the date of
the termination of the Optionee’s employment, such Optionee’s ISO at any time
within the period ending on the first anniversary of the Optionee’s death.

 

(g) (1) If the termination of employment of the Optionee results from death or
from Disability and if such death or Disability occurs while the Optionee is
employed by the Corporation or its Subsidiaries, then upon termination of
employment, the Optionee’s Representative may exercise any ISO, to the extent
that the Optionee was entitled to do so on the date of the Optionee’s Disability
or death, at any time within one year after Disability or death.

 

(2) If an Optionee dies within one year after termination of employment as a
result of Disability, the Optionee’s Representative may exercise such Optionee’s
ISO, to the extent that the Optionee was entitled to do so on the date of the
termination of the Optionee’s employment, at any time within the period ending
on the first anniversary of the Optionee’s death.

 

(h) Notwithstanding any of the foregoing, in. no event shall an ISO be
exercisable in whole or in part after the termination date provided in the
Optionee’s Option Agreement.

 

2. $100,000 Per Year Limitation for ISO’s.

 

If the aggregate Fair Market Value of Common Stock with respect to which ISO’s
are exercisable for the first time by any Optionee or Optionee’s Representative
during any calendar year (under all plans of the Corporation or its
Subsidiaries) exceeds $100,000, determined at the time of grant of the ISO, then
only the ISO’s the exercise of which would result in the Optionee or Optionee’s
Representative receiving Common Stock having an aggregate Fair Market Value in
excess of $100,000 shall be treated as NQO’s. This Section shall be applied by
taking ISO’s into account in the order in which they were granted.

 

4



--------------------------------------------------------------------------------

III. NON-QUALIFIED OPTIONS

 

1. Granting of Non-qualified Options.

 

Each NQO granted under the Plan shall be evidenced by an Option Agreement
containing provisions that are not inconsistent with the Plan, including the
following:

 

(a) Each NQO shall be for a term of ten years from the date of grant. In
addition, each NQO shall state the number of shares of Common Stock to which the
NQO pertains, and the purchase price of each share of Common Stock subject
thereto, which purchase price may not be less than: (i) 85% of the Fair Market
Value of the shares of Common Stock on the date of grant; or (ii) the par value
of the Common Stock, whichever is greater.

 

(b) (1) Except for directors and other individuals who are not employees of the
Corporation, each NQO by its terms shall require the Optionee to remain in the
continuous employ of the Corporation or its Subsidiaries for at least a one-year
period from the date of grant of the NQO before the NQO shall be exercisable,
except if the Optionee’s employment with the Corporation or its Subsidiaries
terminates as a result of death or Disability, in which case the provisions of
subsection (c) of this Section shall control.

 

(2) Subsequent to the expiration of the one-year waiting period referred to in
subsection (b) (1) for Optionees who are employees of the Corporation or its
Subsidiaries, a NQO shall be exercisable by the Optionee only if, at the time of
exercise, such Optionee is an employee or director of the Corporation or its
Subsidiaries or a Member of the Scientific Advisory Board, except that, upon
termination of employment (after one year of continuous employment in the case
of employees) or service as a director or a Member of the Scientific Advisory
Board, the Optionee may exercise any NQO, to the extent that the Optionee was
entitled to do so at the termination of his. employment or service as a director
or a Member of the Scientific Advisory Board, at any time within three months
thereafter if the termination of employment or service as a director or as a
Member of the Scientific Advisory Board: (i) resulted from a cause other than
death or Disability; and (ii) was without cause; provided, however, that if the
Administrator determines, subsequent to an Optionee’s termination of service but
prior to the exercise of an Option, that either prior or subsequent to the
Optionee’s termination the Optionee engaged in conduct which would constitute
“cause”, then the right to exercise any Option is forfeited.

 

(3) If an Optionee dies within three months after termination of employment or
service with the Corporation or its Subsidiaries (other than from a termination
for cause or resulting from a Disability), then the Optionee’s Representative
may exercise, to the extent that the Optionee was entitled to do so on the date
of the termination of the Optionee’s employment or service, such Optionee’s NQO
at any time within the period ending on the first anniversary of the Optionee’s
death.

 

(c) (1) If the termination of employment or service of the Optionee results from
death or from Disability and if such death or from Disability occurs while the
Optionee is

 

5



--------------------------------------------------------------------------------

employed by, or rendering service to, the Corporation or its Subsidiaries then
upon termination of employment or service with the Corporation or its
Subsidiaries, the Optionee’s Representative may exercise any NQO to the extent
that the Optionee was entitled to do so on the date of the Optionee’s Disability
or death, at any time within one year after Disability or death.

 

(2) If an Optionee dies within one year after termination of employment or
service as a result of Disability, the Optionee’s Representative may exercise
such Optionee’s NQO, to the extent that the Optionee was entitled to do so on
the date of the termination of the Optionee’s employment or service, at any time
within the period ending on the first anniversary of the Optionee’s death.

 

(d) Notwithstanding any of the foregoing, in no event shall a NQO be exercisable
in whole or in part after the termination date provided in the Optionee’s Option
Agreement.

 

(e) A NQO shall not be transferable by an Optionee other than (i) by will or by
the laws of descent and distribution or (ii) pursuant to a qualified domestic
relations order as defined by the Code or Title 1 of the Employee Retirement
Income Security Act or the rules thereunder or (iii) as otherwise determined by
the Administrator and set forth in the applicable Option Agreement. The
designation of a beneficiary of an Option by an Optionee shall not be deemed a
transfer prohibited by this paragraph. Except as provided above, a NQO shall be
exercisable, during the Optionee’s lifetime, only by the Optionee (or by the
Optionee’s Representative).

 

(f) The purchase price shall be paid in cash or by certified check or, if the
Optionee’s Representative exercises a NQO as a result of the death or Disability
of the Optionee, the purchase price may be paid, at the discretion of the
Administrator: by the Optionee’s Representative tendering a promissory note for
the full purchase price, which promissory note shall provide for interest on the
unpaid balance, calculated monthly, equal to the prime or base rate (or its
equivalent) of Shawmut Bank Connecticut N.A. on the date of the note (and
thereafter fixed for the term of the loan), and shall provide for equal monthly
payments, consisting of a portion of the principal balance and accrued interest,
for a period of 24 consecutive months commencing on the first day of the month
following the exercise of the option; (ii) by tendering to the Corporation
shares of Common Stock owned by the Optionee; or (iii) partly by cash, certified
check or promissory note and partly by tendering to the Corporation shares of
Common stock in accordance with (ii) above. Shares surrendered in accordance
with subsection (f) (ii) or (f) (iii) shall be valued at the Per Share Value at
the date of exercise. Surrender of such shares shall be evidenced by the
delivery of certificate(s) representing such shares in such manner, and endorsed
in such form, or accompanied by stock powers endorsed in such form, as the
Administrator may determine.

 

2. Granting of Stock Appreciation Rights.

 

Stock Appreciation Rights (“SARs”) related to all or any portion of a NQO may be
granted by the Administrator to any Optionee in connection with the grant of a
NQO or any unexercised portion thereof held by Optionee at any time and from to
time during the term of the

 

6



--------------------------------------------------------------------------------

NQO. Each SAR shall be subject to such terms and conditions (which may include
limitations as to the time when such SAR becomes exercisable and when it ceases
to be exercisable that are more restrictive than the limitations on the exercise
of the NQO to which it relates) not inconsistent with the provisions of this
Article III as shall be determined by the Administrator and included in the
Option Agreement relating to such NQO and SAR, subject in any event, however, to
the following terms and conditions of this Section 2.

 

(a) No SAR shall be exercisable with respect to such related NQO or portion
thereof unless such NQO or portion thereof shall itself be exercisable at that
time. A SAR shall be exercised only upon surrender of the related NQO or portion
thereof in respect of which the SAR is then being exercised.

 

(b) On exercise of a SAR an Optionee shall be entitled to receive an amount
equal to the product of (i) the Appreciated Value on the date of exercise of the
SAR, multiplied by (ii) the number of shares with respect to which the SAR shall
have been exercised (the “Appreciated Amount”).

 

(c) The Administrator shall have the sole discretion either (i) to determine the
form in which payment in settlement of a SAR will be made (i.e., cash, shares of
Common Stock or any combination thereof), or (ii) to consent to or disapprove
the election by the Optionee to receive cash in full or partial settlement of
the SAR, such consent or disapproval to be given at any time after the election
to which it relates. If settlement of a SAR, or portion thereof, is to be made
in the form of shares of Common Stock, the number of shares of Common Stock to
be distributed shall be the largest whole number obtained by dividing the cash
sum otherwise distributable in respect of such settlement by the Per Share Value
of a share on the date of exercise of the SAR. The value of any fractional share
shall be paid in cash.

 

(d) If the related NQO is exercised in whole or in part, then the SAR with
respect to the shares of Common Stock purchased pursuant to such exercise (but
not with respect to any unpurchased shares) shall be terminated as of the date
of exercise.

 

(e) A SAR shall not be transferable or assignable by the Optionee other than by
will or the laws of descent and distribution and shall not be transferred other
than together with the NQO to which it relates. A SAR shall be exercisable
during the Optionee’s lifetime only by the Optionee, or, if the Optionee has a
disability, by the Optionee’s Representative.

 

(f) If the Optionee who is an employee of the Corporation ceases to be an
employee of the Corporation or its Subsidiaries for any reason, each outstanding
SAR shall be exercisable for such period and to such extent as the related NQO
or portion thereof to which it relates.

 

7



--------------------------------------------------------------------------------

IV. INCENTIVE STOCK AWARD

 

1. Grant of Incentive Stock Awards.

 

Subject to the provisions of this Article IV, the Administrator may from time to
time determine those individuals eligible pursuant to Section 3 of Article I to
whom incentive stock awards (“Incentive Stock Awards”) shall be granted and the
amount and terms and conditions of such Incentive Stock Awards.

 

2. Terms and Conditions of Incentive Stock Awards.

 

Each grant of an Incentive Stock Award shall be evidenced by a written agreement
(an “Incentive Stock Award Agreement”) which shall be in such form as the
Administrator shall from time to time approve, and which shall comply with and
be subject to the following terms and conditions:

 

(a) Amount of Award. Each Incentive Stock Award Agreement shall state the number
of Shares covered by the agreement which become payable if the vesting
provisions and/or performance criteria specified in the Incentive Stock Award
Agreement are achieved (in the event the Administrator decides to establish
performance criteria).

 

(b) Performance Criteria. Each time the Administrator approves the granting of
Incentive Stock Awards, it may, but is not obligated to, establish corporate
performance goals to be attained by the Corporation or individual recipients, or
both, and the date or dates (“earn-out dates”) by which such goals must be
achieved for the participant t6 be entitled to payment of an Incentive Stock
Award.

 

(c) Disability or Death. No Incentive Stock Award shall be paid for any period
after the termination of the participant’s employment; provided, however, that
if a participant’s employment is terminated by Disability or death, then the
Administrator shall determine the extent to which any shares covered by an
Incentive Stock Award Agreement, but not yet payable, shall become payable.

 

(d) Form of Payment. The Administrator shall have the sole discretion to
determine the form in which payment of the Incentive Stock Award shall be made
(i.e., in cash, in shares, or in any combination thereof). Instead of
distributing the number of shares covered by the Incentive Stock Award Agreement
as of the applicable earn-out date, the Administrator may distribute the cash
equivalent (determined on the basis of the Per Share Value of a share at such
earn-out date) for all or a portion of such shares.

 

V. MISCELLANEOUS

 

1. Vesting.

 

Except as the Administrator may otherwise provide in an Option Agreement, ISOs
and NQOs shall vest cumulatively and become exercisable in five annual
installments. For example, if an

 

8



--------------------------------------------------------------------------------

Optionee is granted 100 ISOs on January 1, 1994, he can’ exercise (but is not
required to exercise) up to 20 ISOs on January 1, 1995, up to an aggregate of 40
ISOs on January 1, 1996, up to an aggregate of 60 1505 on January 1, 1997 and up
to an aggregate of 80 ISOs on January 1, 1998. The Administrator may, in its
sole discretion, permit the acceleration of the time to exercise one or more
installments.

 

2. Exercise of Options.

 

(a) Except as the Administrator may otherwise provide in an Option Agreement,
(i) whenever an Optionee exercises an ISO or NQO, the Optionee must exercise
such option to the extent of at least fifty percent (50%) of the aggregated
vested portion of such option as of the date of exercise; and (ii) an Optionee
may exercise an ISO or NQO, as the case may be, only once per calendar year.

 

(b) In lieu of permitting the Optionee to obtain Common Stock pursuant to the
exercise of an ISO or NQO, the Corporation may, in its sole discretion, pay to
the Optionee an amount equal to the Appreciated Value multiplied by the number
of shares of Common Stock the Optionee is entitled to upon the exercise of an
option (the “Appreciated Amount”). If the Corporation elects to exercise its
rights hereunder, the Appreciated Amount shall be payable to the Optionee within
thirty (30) days of receipt by the Corporation of the notice from the Optionee
that the Optionee intends to exercise the Option.

 

3. Definitions.

 

As used herein, the following terms shall have the following meanings:

 

(a) “Appreciated Value” shall mea the amount by which (i) the Per Share Value on
the date of exercise of the Option, or, in the event of a SAR, the related NQO,
exceeds (ii) the option price per share set forth in the related Option
Agreement.

 

(b) “cause” shall mean (but is not limited to): (i) willful misconduct; (ii)
negligence, to the material detriment of the Corporation, in carrying out the
Optionee’s duties as an employee, director or member of the Scientific Advisory
Board; (iii) if the Optionee is an employee, failure of the Optionee to follow
the directions of the Board of Directors or senior officers in performing the
Optionee’s duties as an employee of the Company; (iv) failure of the Optionee to
satisfactorily perform the Optionee’s duties as an employee, director or member
of the Scientific Advisory Board and the continuation of such failure for ten
(10) days after notice from the Corporation; (v) any unauthorized disclosure of
confidential information; or (vi) conviction of a crime or any other similar
activity which may have an adverse effect on the business or reputation of the
Corporation or the Optionee. The determination of the Administrator as to the
existence of cause will be conclusive on the Optionee and the Corporation. Cause
is not limited to events which have occurred prior to an Optionee’s termination
of service, nor is it necessary that the Administrator’s finding of “cause”
occur prior to termination.

 

9



--------------------------------------------------------------------------------

(c) “control” shall have the meaning set forth in Section 203(c)(4) of the
Delaware General Corporation Law, or any amendments thereto.

 

(d) “Disability” shall have the meaning set forth in Section 22(e) (3) of the’
Code and shall be determined, together with the date of its occurrence, by the
Administrator. If requested, the Optionee shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Corporation.

 

(e) “Net Income” shall mean the net income of the Corporation for the last four
(4) completed fiscal quarters for which financial information is available at
the time of the calculation, determined in accordance with generally accepted
accounting principles (except that, for such purpose, any interest upon debt for
borrowed money that was incurred during such four (4) quarters shall, to the
extent that it was not incurred to refinance or substitute for other debt for
borrowed money, be annualized and shall thereby reduce such net income for the
purposes hereof)

 

(f) “Per Share Preference” shall mean the quotient of (1) the aggregate amount
of the preference that any class of stock of the Corporation, excluding
convertible preferred stock, would have over the Common Stock in the event of
the liquidation of the Corporation, divided by (2) the total number of
outstanding shares of all Common Stock.

 

(g) “Per Share Value” shall mean: (i) if the Common Stock is listed on a
securities exchange or is quoted on the NASDAQ National Market System, the
closing price of the Common Stock on the date on which the Per Share Value must
be determined; or (ii) if subsection (i) is not applicable, the most recent
price per share paid for the Common Stock by a purchaser which does not control,
and is not controlled by or under common control with the Corporation, provided
that (A) such purchaser paid cash for such Common Stock, (B) the purchase is not
pursuant to the exercise of any stock option, warrant, right or convertible
preferred stock, and (C) such price was paid within the six month period
preceding the date on which the Per Share Value must be determined; or (iii) if
subsections (i) and (ii) are not applicable, the greater of (A) $1.00 per share,
or (B) 15 multiplied by the amount by which (y) the quotient of (1) Net Income,
divided by (2) the total number of outstanding shares of all Common Stock,
exceeds (z) the Per Share Preference, or (C) 1.5 multiplied by the amount by
which (y) the quotient of (1) Net Revenues, divided by (2) the total number of
outstanding shares of all Common Stock, exceeds (z) the Per Share Preference.
For purposes of calculating the total number of shares of Common Stock
outstanding, Common Stock subject to being issued pursuant to options, warrants,
convertible preferred stock and convertible debt shall be deemed to be
outstanding.

 

(h) “Net Revenues” shall mean the net revenues of the Corporation for the last
four (4) completed fiscal quarters for which financial information is available
at the time of the calculation, determined in accordance with generally accepted
accounting principles.

 

10



--------------------------------------------------------------------------------

4. Purchase for Investment.

 

Unless the offering and sale of the Common Stock to be issued upon the
particular exercise of an Option shall have been effectively registered under
the Securities Act of 1933, as now in force or hereafter amended (the “1933
Act”), the Corporation shall be under no obligation to issue the Common Stock
covered by such exercise unless and until the following conditions have been
fulfilled:

 

(a) The person(s) who exercise such Option shall warrant to the Corporation, at
the time of such exercise or receipt, as the case may be, that such person(s)
are acquiring such Common Stock for their own respective accounts, for
investment, and not with a view to, or for sale in connection with, the
distribution of any such Common Stock, in which event the person(s) acquiring
such Common Stock shall be bound by the provisions of the following legend which
shall be endorsed upon the certificate(s) evidencing their Common Stock issued
pursuant to such exercise or such grant:

 

“The shares represented by this certificate have been purchased for investment
purposes and they may not be sold or otherwise transferred by any person,
including a pledgee, unless (1) either (a) a Registration Statement with respect
to such shares shall be effective under the Securities Act of 1933, as amended,
or (b) the Corporation shall have received an opinion of counsel satisfactory to
it that an exemption from registration under such Act is then available, and (2)
there shall have been compliance with all applicable state securities laws.”

 

(b) The Corporation shall have received an opinion of its counsel that the
Common Stock may be issued upon such particular exercise in compliance with the
1933 Act without registration thereunder. The Corporation may delay issuance of
the Common Stock until completion of any action or obtaining of any consent
which the Corporation deems necessary under any applicable law (including,
without limitation, state securities or “blue sky” laws)

 

5. Dissolution or Liquidation of the Corporation.

 

Upon the dissolution or liquidation of the Corporation, all Options granted
under this Plan which as of such date shall not have been exercised will
terminate and become null and void; provided, however, that if the rights of an
Optionee or an Optionee’s Representative have not otherwise terminated and
expired, the Optionee or the Optionee’s Representative will have the right
immediately prior to such dissolution or liquidation to exercise any Option to
the extent that the right to purchase Common Stock has accrued under the Plan as
of the date immediately prior to such dissolution or liquidation.

 

6. Adjustments.

 

Upon the occurrence of any of the following events, an Optionee’s rights with
respect to any Option granted to him or her hereunder which have not previously
been exercised in full shall be adjusted as hereinafter provided, unless
otherwise specifically provided in the Option Agreement between the Optionee and
the Corporation relating to such Option:

 

(a) Stock Dividends and Stock Splits. If the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Corporation shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of such Option shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.

 

11



--------------------------------------------------------------------------------

(b) Consolidations or Mergers. If the Corporation is to be consolidated with or
merged into another entity (such that the Corporation is not the surviving
entity), or upon sale of all or substantially all of the Corporation’s assets or
otherwise (an “Acquisition”), the Administrator or the board of directors of any
entity assuming the obligations of the Corporation hereunder (the “Successor
Board”), shall, as to outstanding Options, either (i) make appropriate provision
for the continuation of such Options by substituting on an equitable basis for
the Common Stock then subject to such Options either the consideration payable
with respect to the outstanding shares of Common Stock in connection with the
Acquisition or securities of any successor or acquiring entity; or (ii) upon
written notice to the Optionees, provide that all Options must be exercised, to
the extent then exercisable (as the Options may have been amended), within a
specified number of days of the date of such notice, at the end of which period
the Options shall terminate; or (iii) terminate all Options in exchange for a
cash payment equal to the excess of the Per Share Value of the shares subject to
such Options (to the extent then exercisable as the Options may have been
amended) over the exercise price thereof.

 

(c) Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Corporation (other than a transaction described in
subsection (b) above) pursuant to which securities of the Corporation or of
another corporation are issued with respect to the outstanding shares of Common
Stock, an Optionee upon exercising an Option shall be entitled to receive for
the purchase price paid upon such exercise the securities he or she would have
received if he or she had exercised such Option prior to such recapitalization
or reorganization.

 

(d) Modification of ISOs. Notwithstanding the foregoing, any adjustments made
pursuant to subsection (a), (b) or (c) with respect to ISOs shall be made only
after the Administrator, after consulting with counsel for the Corporation,
determines whether such adjustments would constitute a “modification” of such
ISOs (as that term is defined in Section 424(h) of the Code) or would cause any
adverse tax consequences for the holders of such ISOs. If the Administrator
determines. that such adjustments made with respect to ISOs would constitute a
modification of such ISOs, it may refrain from making such adjustments, unless
the holder of an ISO specifically requests in writing that such adjustment be
made and such writing indicates that the holder has full knowledge of the
consequences of such “modification” on his or her income tax treatment with
respect to the ISO.

 

7. Issuance of Securities.

 

Except as expressly provided herein, no issuance by the Corporation of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no

 

12



--------------------------------------------------------------------------------

adjustment by reason thereof shall be made with respect to, the number or price
of shares subject to Options. Except as expressly provided herein, no
adjustments shall be made for dividends paid in cash or in property (including
without limitation, securities) of the Corporation.

 

8. Use Of Proceeds.

 

All proceeds received by the Corporation under the Plan shall be used for its
general corporate purposes.

 

9. Fractional Common Stock.

 

No fractional share shall be issued under the Plan and the person exercising
such right shall receive from the Corporation cash in lieu of such fractional
share equal to the Per Share Value thereof determined in good faith by the Board
of Directors of the Corporation.

 

10. Conversion of ISOs Into Non-Qualified Options: Termination of ISOs.

 

The Administrator, at the written request of any Optionee, may in its discretion
take such actions as may be necessary to convert such Optionee’s ISOs (or any
portions thereof) that have not been exercised on the date of conversion into
Non-Qualified Options at any time prior to the expiration of such ISOs,
regardless of whether the Optionee is an employee of the Corporation or any
Subsidiary at the time of such conversion. Such actions may include, but not be
limited to, extending the exercise period or reducing the exercise price of the
appropriate installments of such Options. At the time of such conversion, the
Administrator (with the consent of the Optionee) may impose such conditions on
the exercise of the resulting Non-Qualified Options as the Administrator in its
discretion may determine, provided that such conditions shall not be
inconsistent with this Plan. Nothing in the Plan shall be deemed to give any
Optionee the right to have such Optionee’s ISOs converted into Non-Qualified
Options, and no such conversion shall occur until and unless the Administrator
takes appropriate action. The Administrator, with the consent of the Optionee,
may also terminate any portion of any ISO that has not been exercised at the
time of such termination.

 

11. Withholding.

 

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Optionee’s salary, wages or other remuneration in connection with the
exercise of an Option or a Disqualifying Disposition (as defined in Section 12
below), the Optionee shall advance in cash to the Corporation, or to any
Subsidiary of the Corporation which employs or employed the Optionee, the amount
of such withholdings unless a different withholding arrangement, including the
use of Common Stock, is authorized by the Administrator (and permitted by law);
provided, however, that with respect to persons subject to Section 16 of the
1934 Act, any such withholding arrangement shall be in compliance with any
applicable provisions of Rule 16b-3 promulgated under Section 16 of the 1934
Act. For purposes hereof, the value of the shares withheld for purposes of
payroll

 

13



--------------------------------------------------------------------------------

withholding shall be the Per Share Value thereof, as of the most recent
practicable date prior to the date of exercise. If the Per Share Value of the
shares withheld is less than the amount of payroll withholdings required, the
Optionee may be required to advance the difference in cash to the Corporation or
its Subsidiary. The Administrator in its discretion may condition the exercise
of an Option for less than the then Per Share Value on the Optionee’s payment of
such additional withholding.

 

12. Notice to Corporation of Disqualifying Disposition.

 

Each Optionee who receives an ISO must agree to notify the Corporation in
writing immediately after the Optionee. makes a Disqualifying Disposition of any
shares acquired pursuant to the exercise of an ISO. As used herein, the term
“Disqualifying Disposition” shall mean any disposition (including any sale) of
such shares before the later of (i) two years after the date the Optionee was
granted the ISO, or (ii) one year after the date the Optionee acquired shares by
exercising the ISO. If the Optionee has died before such stock is sold, these
holding period requirements do not apply and no Disqualifying Disposition can
occur thereafter.

 

13. Effective Date of the Plan.

 

The Plan shall not become effective until approved by the Board of Directors of
the Corporation and the holders of a majority of the voting power of Common
Stock and entitled to vote thereon.

 

14. Termination of the Plan.

 

The Plan will terminate on the date which is ten (10) years from the earlier of
the date of its adoption by the Board of Directors of the Corporation or the
date of its approval by the stockholders of the Corporation. The Plan may be
terminated at an earlier date by vote of the stockholders of the Corporation;
provided, however, that any such earlier termination will not affect any Options
granted or Option Agreements executed prior to the effective date of such
termination.

 

15. Amendment of the Plan.

 

The Plan may be amended by the stockholders of the Corporation. The Plan may
also be amended, revised, suspended or terminated by the Administrator
including, without limitation, to the extent necessary to qualify any or all
outstanding Options granted under the Plan or Options to be granted under the
Plan for favorable federal income tax treatment (including deferral of taxation
upon exercise) as may be afforded incentive stock options under Section 422 of
the Code, to the extent necessary to ensure the qualification of the Plan under
Rule 16b-3, and to the extent necessary to qualify the shares issuable upon
exercise of any outstanding Options granted, or Options to be granted, under the
Plan for listing on any national securities exchange or quotation in any
national automated quotation system of securities dealers; provided, however,
that no amendment changing the provisions of Section 3 of Article I hereof or
increasing the aggregate number of shares of Common Stock subject to the Plan
shall be made without the

 

14



--------------------------------------------------------------------------------

approval of a majority of the voting power of the Common Stock entitled to vote
thereon. In addition, any amendment approved by the Administrator which is of a
scope that requires stockholder approval in order to ensure favorable federal
income tax treatment for any incentive stock options or requires stockholder
approval in order to ensure the compliance of the Plan with Rule 16b-3 shall be
subject to obtaining such stockholder approval. Any modification or amendment of
the Plan shall not, without the consent of an Optionee, affect his or her rights
under an Option previously granted to him or her. With the consent of the
Optionee affected, the Administrator may amend outstanding Option Agreements in
a manner not inconsistent with the Plan.

 

16. Employment or other Relationship.

 

Nothing in this Plan or any Option Agreement shall be deemed to prevent the
Corporation or any Subsidiary from terminating the employment, director status
or status as a member of the Scientific Advisory Board of an Optionee, nor to
prevent an Optionee from terminating his or her own employment, director status
or member status of the Scientific Advisory Board, nor to give any Optionee a
right to be retained in employment or other service by the Corporation or any
Subsidiary for any period of time.

 

17. Governing Law.

 

This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

 

18. Stockholder’s Agreement.

 

The grant of an Option, or Incentive Stock Award hereunder shall be contingent
on the agreement of the Optionee or the recipient of an Incentive Stock Award to
execute a Stockholder’s Agreement with the Corporation in form and substance
satisfactory to the Corporation prior to the exercise of any Option or the
receipt of any Common Stock pursuant to any Incentive Stock Award.

 

15